— Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 14, 2011, convicting him of conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]; cf. People v Bradshaw, 18 NY3d 257, 264 [2011]). The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentencing court should have sentenced him as a youthful offender (see People v Holland, 91 AD3d 672 [2012]; People v Billings, 60 AD3d 961, 962 [2009]; People v Valentin, 15 AD3d 424 [2005]). Angiolillo, J.P., Dickerson, Leventhal and Chambers, JJ., concur.